﻿Not very far from here stood
two towers that symbolized freedom, prosperity and
progress. Halfway around the globe stood two
magnificent Buddhas that represented a culture of
tolerance and a nation with a rich history. These
symbols have now been linked together through the
global scourge of terrorism. Terror may have
demolished these physical structures, yet it served to
strengthened the resolve of the international
community never to abandon the spirit and
determination with which these icons were built.
Terrorism and violence are against the teaching of
Islam; a religion that stands for peace, respect for
human dignity, dialogue, and tolerance. The Taliban,
who destroyed our country and cultural heritage, did
not represent Afghans, nor does the Al-Qaida represent
the Arab world. Even more, neither one represents
Islam.
The Afghan people, as the prime victims of war
and violence, and the front line fighters against
terrorism, particularly appreciate, honour and admire
the friendly hand extended to them by the United States
of America and other members of the anti-terror
coalition, the International Security Assistance Force
(ISAF), the United Nations Organization, particularly
the Secretary-General Kofi Annan  whom I must
thank for his kind remarks and support of Afghanistan
this morning  as well as Ambassador Lakhdar
Brahimi, the Special Representative of the Secretary-
General, for their tremendous support to Afghanistan
during this critical juncture of Afghan history.
Sir, I am honoured to have this opportunity to
highlight some achievements of my Administration
during the brief course of the past eight months. First,
the implementation of the Bonn Agreement and the
peace process in my country are quite on track. In
accordance with the terms of the Bonn Agreement, the
people of Afghanistan manifested their robust
resolution and solid consensus for democracy and the
rule of law by gathering under one tent to convene the
emergency Loya Jirga  that is the Afghan Grand
Council  held on 11 to 17 June 2002. The success of
the Loya Jirga, with broad and unprecedented
participation of women, was a significant milestone in
the recent history of Afghanistan, and a major step
forward in the process of peace, stability and nation-
building. During the proceeding of the Loya Jirga,
hundreds of delegates exercised their right to free
speech and expressed their desire for security, peace,
national unity, reconstruction, democracy and good
governance.
The people of Afghanistan told me univocally of
their disdain for war and violence. The Loya Jirga
demonstrated that after 23 years of imposed wars,
foreign interventions, violence, bloodshed, repression,
destruction and subversion, Afghans are on the way to
enjoy peace and benefit from reconstruction. Hence,
they are determined to take every measure to avoid a
relapse into warlordism and lawlessness.
Secondly, as a result of the back-to-school
campaign, schools that were closed for over six years,
when neither boys nor girls went to school, have
reopened. Three million children from all over the
country, both boys and girls, have returned to school.
Thirdly, the strong commitment of the
Government to the eradication of poppy cultivation and
the destruction of narcotics resulted in the burning of
drugs worth an estimated street value of 8 billion
dollars.
Fourthly, as a sign of stability and security, we
are very glad to have over 1.6 million of our refugees,
who were mainly living in Pakistan and Iran, return
home in a period of less than seven to eight months.
Fifthly, we have formed a Constitutional
Commission to undertake the historic task of drafting
the country's new Constitution. We have already
established a Judicial Commission, to rebuild the
Afghan justice system, a Civil Service Commission to
reform the entire administration and impose a merit-
based system, as well as a Human Rights Commission
to protect human rights, women's rights and civil
liberties. We have also adopted a series of laws and
decrees to promote and attract domestic and
international investments, safeguard property rights


and other pillars of the free market economy, combat
narcotics, and protect the forests and the environment.
Sixthly, despite these achievements, we are
realistic about countless challenges and problems that
we are confronted with. Foremost among them is
security; a principal demand of the Afghan people, and
the most fundamental requirement for sustainable
peace. It is the position of my Government that the real
key to the restoration of sustainable security lies in the
creation of a national army and a national police
force, along with a comprehensive demobilization
programme.
We have established a commission for the
formation of a national army. I have also highlighted
the establishment of the national army and police force
as a top priority and the main objective of my
Government; but the people of Afghanistan need a
clear commitment and sustained support from the
international community to realize these objectives.
We appreciate the contributions of our American,
British, German, Turkish and French friends in training
our national army and police force, and the
Government of Japan for its assistance in
demobilization programmes. I would like to once again
request the donor countries to further support our
strategy for the creation of a national army and a
national system for security by translating international
pledges into concrete contributions.
The Afghan delegates from various provinces that
regularly come to Kabul to discuss various matters
with our Administration, strongly request the
expansion of the International Security Assistance
Force (ISAF) to other parts of the country. They want
to be certain that Afghanistan will not be once again
left alone by the international community.
We owe particular gratitude to the donor
community for its assistance to Afghanistan, but would
also like to remind our friends that the majority of the
financial pledges made to Afghanistan at the Tokyo
Conference are still unfulfilled. We have presented the
donor countries with our National Development
Framework to indicate our priorities, help manage the
reconstruction programmes effectively, and channel
financial resources to national capacity building. It is
the position of my Government that the consolidation
of peace and stability depends on the international
community's sustained engagement in providing
funding for reconstruction.
Implementation of labour-intensive projects
throughout Afghanistan has a direct influence on
security and the demobilization of combatants. Despite
these facts, the level of direct financial support
provided to the Afghan Government can be
characterized as insufficient, especially given the
generosity of donors at the Tokyo Conference, where
over $4.5 billion dollars were pledged to support
Afghanistan. The Afghan people urgently needs the
pledges in Tokyo to be turned into cash.
While we agree that there is still a humanitarian
crisis in Afghanistan, I would like to request the
international community to focus more on
reconstruction, to support long-term recovery efforts,
and to treat the causes of poverty, rather than its
symptoms. Building highways and repairing the road
networks in Afghanistan is an important undertaking
with significant economic, political and social impact
for the Afghan people. It creates jobs, helps with
security and demobilization, provides better
connectivity, strengthens national unity and assists with
the reintegration of Afghanistan into the regional
economy.
While the world has now clearly voiced its unity
to honour the dignity of life and reconstruction over
terror, destruction and subversion, the threat posed by
the terrorist groups requires resolute commitment on
the part of all nations to fight this evil to the end. I
warned the world before the 11 September tragedy
about the dangers of terrorism. The Afghan people
have suffered tremendously at the hands of the Taliban
and terrorist groups. They killed many thousands of our
people, destroyed villages and burned orchards and
vineyards.
Afghanistan is a Muslim country and the people
of Afghanistan truly believe in the teachings of Islam,
which is based on peace, justice, equality, moderation
and tolerance, and reject any abuse and misuse of the
holy name of Islam by extremist groups to justify
violence, death and destruction. My vision of
Afghanistan is of a modern State that builds on our
Islamic values, promoting justice, the rule of law,
human rights and freedom of commerce, and forming a
bridge between cultures and civilizations  a model of
tolerance and prosperity based on the rich heritage of
the Islamic civilization.
Afghanistan is committed to continuing to have
friendly relations with its neighbours and the
12

international community and to being a resilient
partner in the war against terrorism. The establishment
of security and prosperity within Afghanistan is a
means of promoting security and prosperity in the
region and the world as a whole. We do not want to
live in the past and are determined not to let the events
of the past harm our relations with our neighbours. We
extend a sincere hand of friendship to all our
neighbours on the basis of mutual respect for
sovereignty, territorial integrity, independence and non-
interference in the internal affairs of each other. We
will never permit our soil to be used for any subversive
activities against any of our neighbours or countries in
the region, and we expect others to do the same.
We are deeply concerned about the loss of
innocent lives in Palestine and Israel. We strongly
support the realization of the right of self-
determination of the people of Palestine. We also
support the relevant United Nations resolutions and the
Saudi Arabian-sponsored declarations in Beirut. We are
also concerned about the dispute between our friends
and neighbours, India and Pakistan. We have good
relationships with both those countries. The people of
Afghanistan know the high price of war and violence
and are yearning for peace, stability and prosperity in
the region. They know that a peaceful resolution of the
issues between Pakistan and India is an urgent
necessity to consolidate peace and security in the
region and the world at large.
In conclusion, I would like to take this
opportunity to congratulate Switzerland and East Timor
on joining the family of the United Nations, and extend
my appreciation to Iran and Pakistan, our neighbouring
countries, for having accepted millions of our refugees
for over two decades and for having looked after them.
We are very grateful to both these neighbours. We are
also very grateful to the donor countries for having
helped Afghanistan and to the international
organizations that have helped us over the past many
months and years.










